DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
 
Status of Claims
	Claims 1-8 and 10-20 are pending.

Claim Objections
Claims 13-17 and 20 are objected to for depending upon canceled claim 9. For the purpose of this action, these claims have been interpreted as depending from claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1, 3-5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0230866 (Lingren).
Regarding claim 1, Lingren discloses an assembly (50; 100; see Figures 3, 4, and 8) comprising:
an outer member (2);
an inner member (3); and
a tolerance ring (1) disposed between the inner member and the outer member, wherein the tolerance ring comprises a split ring having opposing edges (17; see Figure 8), wherein the edges are engaged with a circumferential surface along a circumferential direction of one of the inner member or the outer member so as to prevent or restrict relative movement between the tolerance ring and at least one of the inner member or the outer member, wherein the tolerance ring comprises sidewall comprising a plurality of wave structure regions spaced circumferentially around the tolerance ring, and an intermediate region near the top or bottom of the sidewall axially adjacent to the wave structure region and between the plurality of the wave structure regions, and wherein the intermediate region comprises at least one of the opposing edges (see annotated Figure 1 below, where in the intermediate region surrounds the wave structure region both axially and circumferentially).

    PNG
    media_image1.png
    398
    476
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3 of Lingren
Regarding claim 3, Lingren discloses the assembly of claim 1, wherein the edges (17) form an interlock caused by a corner of at least one of the edges contacting at least one of the inner member (2) or the outer member (3; see Figure 8).
Regarding claim 4, Lingren discloses the edges (17) are engaged to the inner member (2; see Figure 4, where the wave structure regions and edges can protrude inward vs. Figure 3 where the wave structure regions can protrude outward).
Regarding claim 5, Lingren discloses the edges (17) are engaged to the outer member (3; see Figure 8).
Regarding claim 12, Lingren discloses at least one of the inner member (20 or the outer member (3) is capable of rotational, axial, or radial movement (see paragraph [0073]).

Claims 2, 6, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,250,927 (Newburg).
Regarding claim 2, Newburg discloses an assembly (10; see Figures 1-5) comprising:
an outer member (14);
an inner member (12); and
a tolerance ring (20) disposed between the inner member and the outer member, wherein the tolerance ring is deformed as installed between the inner member and the outer member and forms at least one non-planar buckled region (at 26, 28 in Figure 2) in the tolerance ring due to an interference fit between the inner member and the outer member (see Figure 2), wherein in an uninstalled state, the buckled region is absent (see Figure 4), wherein the buckled region is adapted to deflect upon a loading condition (see column 6, lines 31-57), wherein in an uninstalled state, the tolerance ring (20) comprises a plurality of wave structure regions (24, 30, 32) spaced circumferentially around the tolerance ring, and a plurality of intermediate regions (26, 28) disposed between the wave structure regions, and wherein at least one intermediate region is deformed (see Figure 2 vs. Figure 4).
Regarding claim 6, Newburg discloses the buckled region (26, 28) is at least partially elastically formed, such that upon disassembly the buckled region at least partially collapses (see Figure 2 vs. Figure 4 and column 6, lines 31-57).
Regarding claim 13, Newburg discloses at least one wave structure region (24, 30, 32) has a rounded apex (see Figure 4).
Regarding claim 15, Newburg discloses the wave structure region (24, 30, 32) comprises at least one wave structure oriented substantially parallel to the length of the tolerance ring (see Figure 5).
Regarding claim 17, Newburg discloses at least one buckled region (26, 28) deforms outward while at least one wave structure region (24, 30, 32) deforms inward in an installed state (see Figure 2).
Regarding claim 19, Newburg discloses a portion of the tolerance ring (20) has a different radius of curvature than a different portion of the tolerance ring (see Figure 4).
Regarding claim 20, Newburg discloses at least one intermediate region (26, 28) has a radius of curvature that is different than a radius of curvature of at least one wave structure region (24, 30, 32) of the tolerance ring (20; see Figure 3).

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Newburg.
Newburg discloses the buckled region has a buckled region height HBR, but does not expressly disclose that upon disassembly HBR is reduced by no greater than 50%.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a buckled region height) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Newburg, such that upon disassembly HBR is reduced by no greater than 50%, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification, as modifying the amount of height reduction would inherently change the preload imparted by the tolerance ring on to the inner and outer members.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lingren in view of US 2015/0354637 (Slayne).
Regarding claim 10, Lingren discloses the tolerance ring (1) further comprises a substrate (formed by the base material of the tolerance), but does not expressly disclose a low friction layer.
Slayne teaches a tolerance ring (6) comprising a substrate (spring steel) and a low friction layer (a polymer coating; see paragraph [0026]). Slayne teaches such a structure allows one of ordinary skill to alter the friction between the tolerance ring and inner and/or outer member as needed for a given application. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tolerance ring of Lingren to include a low friction layer, as taught in Slayne, in order to allow one to alter the friction between the tolerance ring and inner and/or outer member as needed for a given application.
Regarding claim 11, Slayne teaches the low friction layer comprises a polymer (see paragraph [0026]).

Allowable Subject Matter
Claims 8, 14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Newburg discloses the assembly of claim 2, but fails to disclose the buckled region (at 26, 28 in Figure 2) contacts the outer member (14). Instead, Newburg discloses the wave structure regions (24, 30, 32) contacting the outer member, while the buckled region conforms to the inner member (12; see column 5, line 48, through column 6, line 7). As such, modifying Newburg such that the buckled region contacts the outer member would teach away from this intended structure of Newburg and would render the tolerance ring inoperable as intended.
Regarding claim 14, Newburg discloses the assembly of claim 9, but fails to disclose the wave structure region (24, 30, 32) comprises at least one wave structure oriented substantially perpendicular to the length of the tolerance ring (20). Instead, Newburg teaches the wave structure region comprising at least one wave structure oriented substantially parallel to the length of the tolerance ring. As such, modifying Newburg such that disclose the wave structure region comprises at least one wave structure oriented substantially perpendicular to the length of the tolerance ring would teach away from this intended structure of Newburg. Further, such a modification would render the tolerance ring inoperable as intended as the tolerance ring would no longer deform as shown in Figure 2.
Regarding claim 16, Newburg discloses the assembly of claim 9, but fails to disclose a portion of the intermediate region (26, 28) is contoured in an uninstalled state. Instead, Newburg discloses the intermediate ring being flat in an uninstalled state (see Figures 3 and 4). Modifying Newburg such that a portion of the intermediate region is contoured in an uninstalled state would teach away from the intended structure of Newburg in that the bending of the flat intermediate region provides a retaining force between the inner (12) and outer (14) members.
Regarding claim 18, Newburg discloses the assembly of claim 2, but fails to disclose at least one buckled region (at 26, 28 in Figure 2) is adapted to form one point of contact with the outer member (14). Instead, Newburg discloses the wave structure regions (24, 30, 32) contacting the outer member, while the buckled region conforms to the inner member (12; see column 5, line 48, through column 6, line 7). As such, modifying Newburg such that the buckled region contacts the outer member would teach away from this intended structure of Newburg and would render the tolerance ring inoperable as intended.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed March 14, 2022, with respect to the previous rejections over WO 2017/026273 (Nakamura) and US 3,097,871 (McNally) have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant's arguments, see pages 5, 6, 9, and 10, with respect to the rejections over Lingren and Newburg have been fully considered but they are not persuasive.
On pages 5 and 6, regarding claim 1, Applicant asserts Lingren fails to disclose the newly added limitation to claim 1, where the intermediate region is between the plurality of the wave structure regions, and wherein the intermediate region comprises at least one of the opposing edges. The Examiner respectfully disagrees and directs Applicant’s attention to annotated Figure 1 above where in the intermediate region surrounds the wave structure region both axially and circumferentially. As such, even though the opposing edges (17) of the tolerance ring are formed by cutting through a wave structure region, the portions of the intermediate ring on its axial sides would still be present.
On pages 9 and 10, regarding claim 2, Applicant asserts Newburg fails to disclose the “intermediate region is axially adjacent to the wave structure as the wave structure runs the entire axial length of the duct spacer clip.” It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). To specify, while Applicant’s argument may be true, this limitation is not present in claim 2, it is a limitation set forth in claim 1, line 11.
On pages 10-14, regarding claims 7, 10, and 11, Applicant reiterates the arguments set forth regarding claims 1 and 2 in order to overcome the 103 rejections. Applicant’s attention is directed to the Examiner’s response above regarding the 103 rejections utilizing Lingren and Newburg as base references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
May 4, 2022